Case 3:14-mc-00125-RNC Document 15-4 Filed 12/04/20 Page 1 of 1

Corporations - Online Services Page Lal

 

On

 

 

   

 

 

 

 

 

Department of State: Division of Corparations

   

 

 

BOME

 

Entity Details
THIS Hi NOT 6 STATEMENT OF GOOD STANDING

GSN 85
frarnddddyyyy?

Hae,

    

RHOU88S

CARPENTER FINANCIAL GROUR, ING,
GENERAL

DE

CORPORATION
ROMESTIC

 

 

 

REG AGENT IKPORMATION

 

Sires:
Ny

PRP ORME TRON Narra: THE COMPANY CORPORATION

   

Address: 2?7it CENTERVILLE RO STE 400
Cae WILMENG TORN cauity, NEW CASTLE
fa: P9808

 
 
     

Stats: DE Rashad ite,

7 & ts of

curren

 

 

eb egy

   

 

with

itoule yen Hk

   

 

 

 

 

O4
BECLA

    

JLM032383
